DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2021, has been entered.
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 03 September 2021, have been entered in full.  Claims 4, 6, 8, 15 and 18 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 9-12, 14, 16 and 17 are canceled.  Claims 1, 3 and 7 are amended. New claims 20 and 21 are added. Claims 1-3, 5, 7, 13, 19-21 are under examination. The Sugo Declaration under 37 CFR 1.132, filed 03 September 2021, has been entered in full.  

			Information Disclosure Statement

The information disclosure statement(s)(IDS) (filed 12/17/21 and 1/14/22) were received. They have been placed in the application file and the information referred to therein has been considered as to the merits. 

The following reference not considered by the Examiner for the following reasons: Reference JP 2020-211507 is not considered by the Examiner because it is in a language other than English and does not have an English translation. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Withdrawn Objections And/Or Rejections
The rejection to claims 5 and 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph, scope of enablement, as set forth at pages 4-6 of the previous Office Action (11 June 2021), is withdrawn in view of Applicant’s arguments (17 September 2021).
The rejection to claims 5 and 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph, written description, as set forth at pages 6-8 of the previous Office Action (11 June 2021), is withdrawn in view of Applicant’s arguments (17 September 2021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 5, 7, 13, 19 (and new claims 20 and 21) remain rejected under 35 U.S.C. 103 as being unpatentable over Geall et al. (US 2019/0062437; published 2/28/19, priority date 4/1/16) as evidenced by Crook et al. (Developmental Immunology, Vol 4:235-246; 1996) in view of Yazdi et al. (Influence of Cellular Trafficking on Protein Synthesis Inhibition of Immunotoxins Directed against the Transferrin Receptors. Cancer Research 55:3763-3771; September 1, 1995).
The basis for this rejection is set forth at pages 8-11 of the previous Office Action (11 June 2021). Geall et al. teach wherein the siRNA has 2’-O-methyl modifications (paras 0013, 0322 and claims). Geall et al. teach non-cleavable linkers (paras 0498 and 0696)(applies to new claims 20 and 21). 
APPLICANT’S ARGUMENTS
Applicant submits that only the subject matter of Geall’s priority application No. 62/316,919 filed April 1, 2016 may be considered to be prior art against the present application, which has a priority date of June 20, 2016. Applicant argues that the subject matter added in Geall’s application No. 15/476,849 filed Mar. 31, 2017 is not prior art. Applicant submits that at least some information from Geall used by the PTO in the rejection is not present in Geall’s priority application No. 62/316,919. Applicant argues that unlike US 2019/0062437, Geall’s priority application No. 62/316,919 does not contain claim 10 reciting an anti-transferrin antibody. Applicant argues that Geall’s priority 
Applicant argues that Geall’s priority application No. 62/316,919 discloses a compound of Formula (1): A-X-B-Y-C, wherein A is a binding moiety, B is a polynucleotide, and X is a bond or first linker.  Applicant directs the Examiner’s attention to paragraph [0003] of application no. 62/316,919. 
Applicant argues that Geall’s priority application No. 62/316,919 teaches binding moiety A recognizes “anti-transferrin receptor”.  Applicant argues that an anti-CD71 monoclonal antibody would recognize a “transferrin receptor” NOT “anti-transferrin receptor”. Applicant directs the Examiner’s attention to paragraph [0216] of application no. 62/316,919.
Applicant maintains that the disclosure of Geall’s priority application No. 62/316,919 of binding moiety A recognizing anti-transferrin receptor means that that binding moiety A binds to an antibody made against the transferrin receptor and not the actual transferrin receptor. Applicant argues that if one of ordinary skill in the art would have combined Geall’s priority application No. 62/316,919 with Yazdi, he/she would not have reason or motivation to replace binding moiety A of Geall’s priority application No. 62/316,919 with Yazdi antibodies 5E9 and OKT9 to arrive at the claimed subject matter. 
Applicant further notes that the claimed subject matter relates to an introduction of siRNA to an SH group on an antibody via a linker. Applicant maintains that such introduction has a difference on silencing efficiency. Applicant argues that previously, it was unknown that silencing effect was obtained when using a conjugate having an siRNA connected to an amino group of an antibody via a linker. 

Applicant argues that Reference 1 states, “the pharmacological activity of antisense ODNs will ultimately be governed by their ability to reach the mRNA target located in the cytoplasm. This further suggest the need to develop coupling strategies (e.g. disulfide-bridged linkages instead of thioether linkages) that enable the liberation of the ODN from its carrier within the reducing environment of the target cell” (page 70). 
Applicant argues that REFERENCE 1 recommends introducing an -s-s bond into a linker of a conjugate, which is contrary to the language of claim 1, which recites the linker has no -s-s- bond in the linker. 
Applicant argues that the submitted Sugo Declaration under 37 CFR 1.132 provides evidence of the unexpected advantage of the claim conjugate in comparison to the conjugate of Reference 1. 

Sugo Declaration under 37 CFR 1.132 
The Declaration states that experiments were performed to demonstrate the advantages of the claimed linker over the linker disclosed in Reference 1. The Declaration states that Reference 1 describes the introduction of siRNA in the lysine residues of the antibody (maleimide-modified lysine residues) and thiol-modified siRNAs for conjugating into the antibody. The Declaration states that the resulting antibody-nucleic acid conjugate was used to evaluate the silencing of the target gene (HPPRT) in K562 cells. The Declaration states when the antibody and nucleic acid were conjugated using the conjugated method described in Reference 1, which transforms siRNA into the lysine residue of the antibody, no effect was observed with 10 nM and 100 nM of conjugate. The Declaration states that the knockdown effect was confirmed only at 100 nM. The Declaration states that as shown in Figure 9 (from the instant application), the antibody-nucleic acid conjugates were tested under the same conditions as the conjugate of Reference 1. The Declaration states that the antibody-conjugate of the instant application induced much stronger silencing at only 10 nM.  The Declaration states that the antibody-nucleic acid conjugate of the instant application differs only in the linking method between the antibody and the nucleic acid from that of REFERENCE 1.  The Declaration states that the antibody-conjugate of the instant application showed a silencing effect more than 100 times stronger, suggesting that the linker used in the instant application has a significant advantage over the linker used in REFERENCE 1. The Declaration states that the conjugate with a nucleic acid covalently linked to the SH group of an antibody via a linker with no -s-s- bond in the linker is advantageous over the conjugate of REFERENCE 1 because its silencing effect is more than 100 times stronger.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
1.  Regarding the argument of Geall priority application no. 62/316,919; Paragraph [0216] states: “In some instances, the binding moiety A is an antibody or binding fragment thereof that recognizes a cancer antigen”.  The paragraph then goes on to list various proteins. One skilled in the art would know that an anti-transferrin receptor is not a cancer antigen. One skilled in the art would know that a transferrin receptor is a cancer antigen. The Examiner maintains that paragraph [0216] of application no. 62/316,919 clearly contains a typo. 
2. Regarding Applicants arguments to Reference 1 (i.e. Nadia Normand-Sdiqui, and Saghir Akhtar); the Examiner notes that the instant reference was not submitted. The Examiner has located the reference and lists it on the PTO-892 form. 
It appears that Applicant is arguing unexpected results by comparison with the closest prior art. MPEP 716(e) I teaches: Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the Examiner. In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961).
In the instant case, the Examiner prior art relied upon is Geall et al. (US 2019/0062437; published 2/28/19, priority date 4/1/16). Applicant submits Nadia Normand-Sdiqui, and Saghir Akhtar (i.e. Reference 1). 
Applicant’s arguments regarding unexpected results are not found persuasive. The Sugo Declaration under 37 CFR 1.132, filed 03 September 2021, is insufficient to overcome the rejection of claims 1-3, 5, 7, 13, 19 (and new claims 20 and 21) based upon 
MPEP 716.02(d) teaches: In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well.
In the instant case, the claims recite a linker that covalently links between the monoclonal antibody and the drug, wherein the linker covalently links to an SH group of the monoclonal antibody provided that the linker has no -s-s bond in the linker. The claims further recite that the linker is non-cleavable. The Sugo Declaration demonstrates unexpected results using a specific linker which is not recited in the instant claims. 
The Examiner also notes the following: 
ThermoFisher Scientific production page teaches succinimidyl-4-(N-maleimidomethyl)cyclohexane-1-carboxylate (SMCC) as a non-cleavable linker that allows covalent conjugation of amine- and sulfhydryl-containing molecules to form stable thioether bonds. It is noted that sulfhydryl group (i.e. -SH) occur on cysteine residues. It is noted that a thioether bond is not a -s-s bond.
It is unclear where Reference 1 teaches introduction of siRNA in the lysine residues of the antibody, as asserted by Applicant and the Declaration. 
Reference 1 teaches examining covalently coupled antibody OX-26-ODN conjugates to function as a carrier for the delivery of antisense ODNs to brain endothelial cells by examining their uptake into an in vitro model of blood-brain barrier (BBB)(page 64, right column, first paragraph). 
Reference 1 teaches cell uptake was assessed by measuring the cell associated radioactivity as determined by liquid scintillation counting. The percentage of associated radioactivity increases significantly during the 5 hour of incubation. Reference 1 teaches cellular association of the radiolabeled OX-26-ODN conjugate was up to two-fold higher than that of those of the free radiolabeled ODN or the control IgG-ODN conjugate (page 67, last paragraph). This is contrary to the assertion that Reference 1 only shows a few increases in percentage cell associated when using Ox26 antibody conjugated to ODN compared to a negative control.
Reference 1 suggest the need to develop coupling strategies (e.g. disulfide-bridged linkages instead of thioether linkages) that enable the liberation of the ODN from its carrier within the reducing environment of the target cell. However, the Gael reference, which has a more relevant date than Reference 1 (2016 versus 1998) teaches SMCC linkers between anti-transferrin receptor antibody and siRNA.
The scientific reasoning and evidence as a whole indicate that the rejection should be maintained.
NEW CLAIM REJECTIONS/OBJECTIONS
	
DUPLICATE CLAIM WARNING
Applicant is advised that should claim 19 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). If the claims are not of similar scope, Applicant is asked to specifically point in the specification, the patentable distinction between the claims.
In the instant case both claims recite, “the conjugate according to claim 1, wherein the linker is a non-cleavable linker. 

				Conclusion
			No claims are allowed. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        3/1/2022